Citation Nr: 1142365	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for dyspepsia. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The Veteran served on active duty from July 1986 to July 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, granting service connection and a noncompensable (0 percent) evaluation for dyspepsia, effective August 1, 2006. The Veteran appealed from the initial assigned disability rating.                       See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The Board previously remanded this case for evidentiary development measures in April 2010, and again in July 2011. The case is now back before the Board for appellate disposition. 


FINDINGS OF FACT

1. From the August 1, 2006 effective date of service connection through October 3, 2010, the Veteran's dyspepsia has not been characterized by epigastric distress with two or more of the following symptoms: dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.

2. Since October 4, 2010, dyspepsia has involved mild level impairment, but with reported pyrosis as well as substernal, arm and shoulder pain.






CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable evaluation for dyspepsia from August 1, 2006 to October 3, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).

2. Resolving reasonable doubt in the Veteran's favor, since October 4, 2010 the criteria are met for a 10 percent evaluation for dyspepsia. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In regard to the claim on appeal for higher initial evaluation for service-connected dyspepsia, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."      See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the underlying claim for service connection has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO (via the Appeals Management Center (AMC)) has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining service treatment records (STRs), and extensive VA outpatient treatment records. There      is no indication of any outstanding private treatment records to obtain. The Veteran has also undergone numerous VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). 

The Board further observes in this regard, as it has on previous occasions, that the claims file also includes a CD-ROM disc enclosed in an envelope marked "QTC exam on disc." The implication is that the multimedia enclosed therein provides record of a post-service VA Compensation and Pension exam completed by a QTC contract physician. There is no clear statement that the exam was for the gastrointestinal system, however, it might well have been conducted for that purpose. Consequently, the Board directed in a prior remand that the RO/AMC determine the contents of the CD-ROM and make it available for the Board's review. There is now sufficient indication that the RO/AMC has made all reasonable efforts to ascertain the contents of the multimedia disc, providing an August 2011 formal memorandum that its measures to extract information from the CD-ROM has been unsuccessful, based upon utilization of all technological means then available to the RO/AMC. Indeed, the Board's own efforts to gain access to the contents of the CD-ROM have similarly been fruitless. While it is regrettable that information contained therein is unavailable, there is nonetheless a sufficiently thorough and updated VA examination record to otherwise provide a reasoned basis upon which to decide the instant claim. See generally, Palczewski v. Nicholson,        21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

In furtherance of his claim, the Veteran provided several personal statements.       He declined the opportunity to testify during a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide           the claim. Under these circumstances, no further action is necessary to assist              the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R.         § 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The Veteran's service-connected dyspepsia has been evaluated as analogous to the condition of a hiatal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7346. See 38 C.F.R. § 4.27 (providing that when an unlisted disease, injury, or residual condition is encountered it may be rated by analogy).

This diagnostic code provides that a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent rating but of lesser severity. A 30 percent rating is assigned when there is a hiatal hernia characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health. A maximum rating of 60 percent is warranted when the disorder is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran first underwent VA Compensation and Pension examination in February 2007. He then reported having had some dyspeptic symptoms in 2004, stating that he was examined and diagnosed with gastroesophageal reflux disease (GERD) and treated with Nexium. After discharge from the service, he had been off of Nexium until about October 2006. He had since had resumption of symptoms. Upon physical exam, there was very mild epigastric tenderness to firm palpation. According to the Veteran, since being back on Nexium he had experienced infrequent symptoms but did miss two days from work in October 2006 when having symptoms required him to see a physician. The diagnosis given was dyspepsia. The VA examiner further stated that the Veteran's symptoms were consistent with GERD, and that diagnosis could be potentially shown on upper GI x-rays, but at that point, the Veteran had not been documented to have GERD.     His existing symptoms included primarily precordial pain, which may occur at night or when he was sitting watching TV in the evening, and he had had occasional episodes of reflux of liquid into the throat. Again, however, he had had no documentation of GERD. 

Through his June 2008 on a VA Form 9 (Substantive Appeal to the Board),           the Veteran stated that while in service his symptoms had been amenable to treatment through Nexium, they had since returned and had caused him considerable pain. He maintained that there was shoulder and arm pain that was associated with the dyspepsia. 

Another VA examination was completed on October 4, 2010. The Veteran was then noted to be well-developed, well-nourished and in no apparent distress. He reported taking Ranitidine 150mg twice daily for his dyspepsia, with no side effects from the medication. His recent hemoglobin and hematocrit studies did not show anemia. The Veteran reported that three to four times per week he would have symptoms described as a burning sensation with sour taste that would radiate to his throat.    He denied any chest pain or shoulder radiation. He denied any nausea or vomiting. He denied any dysphagia. He denied any pyrosis or epigastric pain, as well as any hematemesis or melena. He denied any dilatations or surgical procedures.             His weight was stable. He denied any bowel problems. On physical exam, the abdomen was soft and nontender. The liver, spleen and kidneys were nonpalpable. Bowel sounds were active. There was no rebound or guarding. The impression was hiatal hernia with dyspepsia described as mild.

In his August 2011 addendum, the October 2010 VA examiner summarized the Veteran's treatment history based upon a claims file review. (Further information was added that was not provided in the October 2010 VA exam report, apparently from the examiner's recollection.) It was observed that at that time, the Veteran now took medication daily without side effects. He stated that his symptoms were stable. He had had no radiographic tests since the normal upper GI series in 2006. His weight was stable. He denied any fever or night sweats. He denied anemia. Presently, he had symptoms two times per week lasting approximately 30 minutes. Certain spicy foods could cause this discomfort. He denied any dysphagia, pyrosis, or epigastric pain. He did have some substernal burning and right shoulder burning with the symptoms. He denied any hematemesis, melena, coffee-ground emesis, bright red blood in the stool, or vomiting. He did have a sour taste that would develop into his throat area, and occasionally go into his nose. The impression was dyspepsia. 

Considering all of the foregoing, the Board deems warranted an incremental increase in service-connected disability compensation to 10 percent for the Veteran's dyspepsia, beginning not from the August 1, 2006 effective date of service connection, but from October 4, 2010 based upon the evidence shown.

For the initial time period prior to October 4, 2010, the objective requirements for assignment of a compensable disability evaluation were not shown. The pertinent rating standard under Diagnostic Code 7346 is that to assign a minimum 10 percent evaluation, there must manifest disability of lesser severity than a 30 percent rating contemplates (i.e., with considerable impairment of health), but still with two or more of the following symptoms: dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain. See 38 C.F.R. § 4.114. In this instance, the February 2007 VA exam report, the one relevant source of information for rating purposes, reflects that the Veteran sustained primarily precordial pain in the evening, with occasional episodes of reflux into the throat. At this stage, dyspepsia simply appeared to be too mild in degree to warrant even a compensable evaluation. There was no dysphagia, manifested by difficulty swallowing. Pyrosis, or "heartburn," was relatively limited and infrequent. There was no sign of actual regurgitation, or for that matter pain present in the substernal, arm or shoulder regions. In short, the Veteran no doubt had a dyspepsia condition, but the clearly elucidated requirements of the applicable rating criteria were not met. Therefore, entitlement to an initial compensable rating for service-connected gastrointestinal disability diagnosed as dysphagia was not demonstrated at this point.

Reviewing the evidentiary record from October 2010 onwards, however, the Board ascertains a sufficient basis upon which to award higher benefits sought. Upon VA exam in October 2010 the Veteran described experiencing several times per week a burning sensation near his chest that would radiate to his throat. By the VA examiner's findings, the Veteran further "denied" having pyrosis. However,           in the Board's present estimation, pyrosis was still present given the Veteran's description of his own symptomatology as being sufficiently close to that of heartburn. Thereafter, the August 2011 addendum report reflects that the Veteran did have some substernal burning and right shoulder burning with his epigastric symptoms. This amounts to the second noted symptom of epigastric distress that is directly found under the rating criteria. Under the rating criteria, where two or more expressly denoted symptoms of epigastric distress corresponding to a 30 percent evaluation are present, with lesser severity, a 10 percent evaluation is in order.         See 38 C.F.R. § 4.114, Diagnostic Code 7346. Here, moreover, the August 2011 notation as to substernal/right shoulder burning pain was based on the examiner's observations from the October 2010 exam and claims file review, information that was already presumably present as of October 2010 (given that no new outpatient treatment for gastrointestinal problems is documented after October 2010, as well). Therefore, resolving all reasonable doubt in the Veteran's favor, the Board considers the criteria for a 10 percent evaluation to have been effectively met              as of October 4, 2010, the date of the last complete VA medical exam. See 38 C.F.R. § 4.1.

Accordingly, the Board will assign a 10 percent evaluation for dyspepsia effective October 4, 2010 under provisions of the VA rating schedule.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's dyspepsia presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he          does not manifest nor describe symptomatology outside of that criteria. Thus,         the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. For that matter,        the Veteran is currently gainfully employed. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting the claim for increased rating for dyspepsia as of October 4, 2011, though denying any higher evaluation prior to that time period. This determination takes into full account the potential availability of any further "staged ratings" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial compensable evaluation for dyspepsia from August 1, 2006 to October 3, 2010 is denied.

However, a 10 percent evaluation for dyspepsia from October 4, 2010 onwards          is granted, subject to the law and regulations governing the payment of VA compensation benefits. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


